Case: 5:19-cr-00205-KKC-MAS Doc #: 83-5 Filed: 04/15/21 Page: 1 of 6 - Page ID#: 332




                                                              UpshawHRA_00005840
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-5 Filed: 04/15/21 Page: 2 of 6 - Page ID#: 333




                                                                       UpshawHRA_00005844
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-5 Filed: 04/15/21 Page: 3 of 6 - Page ID#: 334




                                                           UpshawHRA_00005867
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-5 Filed: 04/15/21 Page: 4 of 6 - Page ID#: 335




                                                           UpshawHRA_00005868
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-5 Filed: 04/15/21 Page: 5 of 6 - Page ID#: 336




                                                              UpshawHRA_00005901
Case: 5:19-cr-00205-KKC-MAS Doc #: 83-5 Filed: 04/15/21 Page: 6 of 6 - Page ID#: 337




                                                             UpshawHRA_00005918
